Title: To James Madison from Thomas Cramer, 4 March 1822
From: Cramer, Thomas
To: Madison, James


                
                    Extract from the proceedings of the Agricultural Society of the Valley, Winchester 4th. March 1822
                    Resolved that our illustrious citizen & dignifyed Farmer Jas. Maddison Esqr. in consideration of his love for the “peacefull triumphs of the plow” and the Valuable aid, and assistance which he has rendered, and is still rendering to the Agricultu[r]e of his Native State, be & he is hereby elected an honorary Member of this Society, and that the Secretary is hereby ordered to notify him of the same.
                    
                        a true copy Thos. Cramer, Secy
                        of the A: S: of the Valley
                    
                
                
                    
                        Sir
                    
                    I think myself peculiarly fortunate (’tho entirely unknown to you) in having the honor to communicate the above resolve of the Agricultural

Society of the Valley, to a gentleman distinguished for his active exertions in the cause of agriculture, as well as all the usefull and valuable Virtues which serve to embellish the human character. I have the honor to be, with the highest respect your Obt. Hbe. St.
                    
                        Thos. Cramer
                    
                
            